Citation Nr: 0610512	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-31 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to November 1970, including combat service in 
Vietnam during the Vietnam War.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which, in 
pertinent part, denied service connection for peripheral 
neuropathy of the left upper extremity and denied a rating in 
excess of 50 percent for PTSD.

The veteran has also initiated an appeal from a March 2002 RO 
decision denying entitlement to a TDIU.  While the Board does 
not yet have jurisdiction over this issue, further action on 
the issue is mandated, and it will also be addressed in the 
Remand.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board Hearing held at the Jackson RO in 
January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

While the medical records presently on file contain no 
diagnosis of peripheral neuropathy, the veteran contends that 
outstanding VA records are available that support his claim 
for service connection. 

During his January 2006 hearing, the veteran reported that 
all of his medical treatment has been through VA, and that he 
currently receives treatment at the VA medical center (VAMC) 
in Memphis, Tennessee.  He testified that a VA doctor told 
him that he had peripheral neuropathy in the left upper 
extremity related to his service-connected diabetes.  The 
veteran indicated that he could not remember whether it was a 
doctor at the orthopaedic clinic or a rheumatologist.  He 
stated that he requested copies of his VA medical records 
some time ago, but has not received them.  The Board notes 
that the claims file contains no records of any treatment 
since August 2004.  If any records are received showing that 
the veteran has peripheral neuropathy, he should be afforded 
an examination to determine the nature and etiology of that 
condition.

During his hearing, the veteran and his daughter have 
asserted that the veteran's PTSD symptoms have recently grown 
much worse.  He and his daughter testified that the daughter 
had to move out of the house in September 2005 because of the 
severity of the veteran's PTSD symptoms and her fear for the 
safety of her children.  The veteran was last examined by VA 
for his PTSD in June 2003.  A new psychiatric examination is 
indicated to ascertain the current severity of his PTSD 
symptoms.  

Prior to any examination, all outstanding pertinent records 
of medical treatment should be obtained and added to the 
record.  In this regard, we note that the veteran testified 
that he is being seen by a VA therapist twice a month and 
that he is being seen by a VA psychiatrist every four months.  
As the file contains no records of any medical treatment 
received since August 2004, these records should be obtained 
and added to the record.  Additionally, a review of the 
record reveals a November 2002 decision by the Social 
Security Administration (SSA) awarding the veteran disability 
benefits based solely on his PTSD.  The November 2002 
decision relies heavily on an October 2002 examination by a 
Dr. EA.  The report of this examination is not of record, and 
neither are any other records pertaining to the veteran's SSA 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has made it abundantly clear that the records 
concerning awards of Social Security disability benefits are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The RO should contact the SSA and attempt 
to obtain copies of the October 2002 examination report as 
well as any medical evidence used in reaching the November 
2002 decision granting the veteran SSA benefits.  

It is clear that evidence relevant to the issues on appeal 
remains outstanding.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Since the evidence in the claims file is not currently 
complete, copies of the outstanding pertinent records must be 
obtained and associated with the record prior to any VA 
examinations and appellate adjudication. 

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  An 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

By way of a March 2002 rating decision, the RO denied the 
veteran's claim of entitlement to a TDIU.  In a statement 
received at VA in January 2003, the veteran expressed 
disagreement with the March 2002 decision.  Under Manlincon 
v. West, 12 Vet. App. 238, 240 (1999), the Board must 
instruct the RO that this issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this 
regard, it is noteworthy that the claim is not before the 
Board at this time and will only be before the Board if the 
veteran files a timely substantive appeal.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement to a TDIU.  The veteran must 
be advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for SS disability benefits as well 
as the medical records relied upon 
concerning that claim.  Specifically 
noted in this regard is the report of an 
October 2002 examination by Dr. EA.

3.  Obtain copies of all outstanding VA 
records of medical treatment pertinent to 
the claims from August 2004 to the 
present and associate them with the 
claims file.  Specifically noted in this 
regard are records of pertinent treatment 
from the VAMC in Memphis, Tennessee 
involving the veteran's ongoing treatment 
for PTSD, and pertaining to treatment for 
symptoms or claims of peripheral 
neuropathy.  

4.  After any additional records are 
added to the claims file, the veteran 
should be scheduled for a psychiatric 
examination to determine the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed by the 
examiner.  The examiner should describe 
all findings in detail, and should 
explain the rationale for any opinion 
given.  The examiner should also be asked 
to comment as to whether the veteran's 
PTSD symptoms render the veteran 
unemployable.  
 
5.  If, and only if, additional records 
are received showing a current diagnosis 
of peripheral neuropathy, then the 
veteran should be scheduled for an 
appropriate examination to determine the 
nature and likely etiology of that 
condition.  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should describe all findings in 
detail, and should explain the rationale 
for any opinion given.  Since a clear 
diagnosis is crucial, the examiner should 
perform any and all necessary diagnostic 
testing and completely examine the 
veteran prior to rendering a diagnosis.  
The examiner should specifically identify 
any peripheral neuropathy disorder and 
provide a medical opinion as to whether 
it is at least as likely as not that such 
disorder is etiologically related (e.g. 
caused or aggravated) to any aspect of 
the veteran's period of service 
(including inservice exposure to Agent 
Orange in Vietnam), or to his service-
connected diabetes.  All opinions 
expressed must be supported by complete 
rationale.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





